DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The claim amendment filed on 04/23/2021 has been entered with pending Claims 1, 4-12, 15-20 and cancelled Claims 2-3 and 13-14. The following is an examiner’s statement of reasons for allowance: 

Independent Claim 1 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following:
wherein each of the multiple capture areas has a shape of a square, having sides of a preset length, in consideration of a size of the optic disc and has a center of gravity thereof located on a circumference of a virtual circle having a center of the optic disc as a center of the virtual circle, wherein a radius of the virtual circle is greater than that of a circle corresponding to a boundary of the optic disc.

Claims 3-11 are dependent upon Claim 1 and are therefore allowable.

Independent Claim 12 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following:
wherein each of the multiple capture areas has a shape of a square, having sides of a preset length, in consideration of a size of the optic disc and has a center of gravity thereof located on a circumference of a virtual circle having a center of the optic disc as a center of the virtual circle, wherein a radius of the virtual circle is greater than that of a circle corresponding to a boundary of the optic disc.

Claims 15-20 are dependent upon Claim 12 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667